 In the Matter of FREDERICKSTEARNS&COMPANYandUNITED MINEWORKERS OF AMERICA,LOCALNo. 12123,DISTRICTNo. 50,AFFILIATEDWITH THE C. I.0.Case' No. R-3086.-Decided October 03, 1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. Frank H. Bowen,for the Board.Mr. Earl Warner,for the Company.Mr. E. WilsonandMr. James Scanlon,of Detroit, Mich., for theUnion.Mr. Stanley L. Drexler,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn September 2, 1941, the United Mine Workers of America, LocalNo. 12123, District No. 50, affiliated With the C. I. 0., herein called theUnion, filed with the Regional Director for the Seventh Region (De-troit,Michigan) a petition and on September 12, 1941, an amendedpetition alleging that a question affecting commerce had arisen con-cerning -the representation of employees of, Frederick Stearns & Com-pany, Detroit, Michigan, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On September 13, 1941, the National Labor RelationsBoard, herein called the Board, acting pursuant 'to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investigationand authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.On September 12, 1941,,the Board, the Company, and the Union entered into a "Stipulation forCertification Upon Consent Election."36 N. L. R. B., No. 76.381 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the Stipulation,an election was conducted on Septem-ber 26, 1941, under the direction and supervision of the RegionalDirector among all production and maintenance employees of theCompany, including.janitors and charwomen,but excluding superin-tendents,division heads, salaried foremen, salaried forewomen,salariedassistant foremen, chief inspectors,salaried employees in research andanalytical departments,clerical employees in laboratory and factoryoffices, full-time watchmen,salaried truck drivers, certain supervisoryemployees as agreed upon,and administrative office employees,includ-ing salesmen and detail men, whose names appeared on the pay rollof September 6, 1941, including those employees who did not workduring such pay-roll period because they were ill or on vacation, or inthe active military service or training of the United States, and em-ployees who were then or thereafter temporarily laid off,but exclud-ing those who had thereafter quit or been discharged for cause, forthe purpose of determining whether or not such employees desire tobe represented by United Mine Workers of America, Local No. 12123,District No. 50, affiliated with the C.I.0., as their exclusive repre-sentative for the purposes of collective bargainingwithFrederickStearns&Company, Detroit, Michigan.On September 29, 1941, theRegional Director issued and duly served upon the parties an ElectionReport on the ballot.No objections to the conduct of the ballot or-to the Election Report have been filed by anyof the parties.As to the balloting and its results,the Regional Director reportedas follows :Total on eligibility list--------------------------------------272Total ballots cast------------------------------ -------------268Total ballots challenged --------------------------------------0Total blank ballots------------------------------------------0Total void ballots-------------------------------------------0Total valid votes cast---------------------------------------Votes cast for United Mine Workers of America, Local No.26812123. District No. 50, affiliated with the C. I. 0-------------- 214Votes cast against United Mine Workers of America, Local No.12123, District No. 50, affiliated with the C. I. 0------------- 54Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Frederick Stearns & Company, Detroit,Michigan, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.2.All production and maintenance employees in the Detroit plant,of the Company, including janitors and charwomen, but excluding FREDERICK STEARNS & COMPANY383superintendents, division heads, salaried foremen, salaried forewomen,salaried assistant foremen, chief inspectors, salaried employees inresearch and analytical departments, clerical employees in laboratoryand factory offices, full-time watchmen, salaried truck drivers, certainsupervisory employees as agreed upon, and administrative office em-ployees, including salesmen and detail men, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.3.United Mine Workers of America, Local No. 12123, District No.50, affiliated with the C. I. 0., has been designated and selected by amajority of the employees in the above unit as their representative forthe purposes of collective bargaining and is the exclusive representa-tive of all the employees in said unit within the meaning of Section9 (c) ofthe Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct,IT IS HEREBY CERTIFIED that United Mine Workers of America, LocalNo. 12123, District No. 50, affiliated with the C. I. 0., has been desig-nated and selected by a majority of all the employees of FrederickStearns & Company, Detroit, Michigan, including janitors and char-women, but excluding superintendents, division heads, salaried fore-men, salaried forewomen, salaried assistant foremen, chief inspectors,salaried. employees in research and analytical departments, clericalemployees in laboratory and factory offices, full-time watchmen, sal-aried truck drivers, certain supervisory employees as agreed upon, andadministrative office employees, including salesmen and detail men,as their representative for the purposes of collective bargaining andthat pursuant to the provisions of Section 9 (a) of the Act, UnitedMine Workers of America, Local No. 12123, District No. 50, affiliatedwith the C. I. 0., is the exclusive representative of all such employeesfor the purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.MR. Gr 4RD D. REILLY took no part in the consideration of the aboveCertification of Representatives.